Citation Nr: 0423000	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-11 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for left ear tinnitus.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Las Vegas, Nevada. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he is entitled to service connection 
for left ear tinnitus.  The veteran testified before the 
undersigned Veterans Law Judge that he had been an anti-
aircraft gunner in World War II.  He asserted that when his 
island was attacked by Japanese bombers he was exposed to the 
noise of his 90-millimeter anti-aircraft gun for an extended 
period.  The veteran reported that he noticed ringing in his 
ear after the raid was over, and that he had experienced the 
ringing ever since.

The Board notes that attempts to obtain the veteran's service 
medical records were unsuccessful and the records are assumed 
to have been destroyed by a fire at the National Personnel 
Records Center (NPRC) in 1973.  The Board also notes that the 
duty to assist obligations of VA are heightened when the 
service medical records have been destroyed in the 1973 NPRC 
fire, as is the case here.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  See Moore v. Derwinski, 1 Vet. App. 401 
(1991) (duty to assist is particularly great in light of the 
unavailability of service medical records).

The veteran's DD-214 confirms that the veteran was an anti-
aircraft gunner during World War II.  

The Board finds that the duty to assist in this case requires 
that the veteran be provided VA ear and audiological 
examinations.

The veteran has provided the name of a doctor who treated him 
immediately following service for his claimed left ear 
disability.  While there appears to be little chance that 
records of such treatment are still available, nevertheless, 
a reasonable attempt should be made to obtain such records.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or examined 
him for his claimed left ear tinnitus.  He 
should be asked if he has any further 
information about his treatment by Dr. Munn 
in Detroit, Michigan (referred to in his 
June 2002 claim).  After obtaining any 
necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations.  All 
records obtained should be associated with 
the veteran's claims file.

2.  When the above action has been 
accomplished, the veteran should be 
scheduled for VA audiological and ear 
examinations.  The examiners should express 
an opinion as to whether it is at least as 
likely as not that the veteran has tinnitus 
that is related to the veteran's military 
service as an anti-aircraft gunner.  A 
rationale for all opinions offered should 
be furnished.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination reports comply fully 
with the above instructions, and if they do 
not, the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

4.  The RO should readjudicate the 
veteran's claim considering all the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The appellant 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




